Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000573
                                                         03-FEB-2015
                                                         10:28 AM



                          SCWC-11-0000573

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                        STATE OF HAWAI#I,
  Petitioner and Respondent/Plaintiff-Appellant/Cross-Appellee,

                                 vs.

                    PATRICK W. DEGUAIR, JR.,
  Respondent and Petitioner/Defendant-Appellee/Cross-Appellant,

                                 and

           ARYSS DAYNE K. KAMAI, Respondent/Defendant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-11-0000573; CR. NO. 08-1-0533)

       ORDER ACCEPTING APPLICATIONS FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner and Respondent/Plaintiff-Appellant/Cross-

Appellee State of Hawaii’s application for writ of certiorari

filed on December 19, 2014, and Respondent and Petitioner/

Defendant-Appellee/Cross-Appellant Patrick W. Deguair, Jr.’s

application for writ of certiorari filed on December 24, 2014,

are hereby accepted and will be scheduled for oral argument.         The
parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#i, February 3, 2015.

Donn Fudo for                  /s/ Mark E. Recktenwald
petitioner and
respondent State               /s/ Paula A. Nakayama
Dwight C.H. Lum
for respondent                 /s/ Sabrina S. McKenna
and petitioner
Deguair                        /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2